                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TRACIE DUPELL                              :      CIVIL ACTION
                                           :
       v.                                  :
                                           :
WALMART STORES EAST, LP                    :      NO. 19-610

                                       ORDER

       NOW, this 28th day of August, 2019, upon consideration of the Defendant’s Motion

for Summary Judgment (Document No. 16) and the plaintiff’s response, it is ORDERED

that the motion is GRANTED.

       IT IS FURTHER ORDERED that JUDGMENT is entered in favor of the defendant

and against the plaintiff.




                                        /s/ TIMOTHY J. SAVAGE J.
